Citation Nr: 1717060	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  07-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for internal bleeding, to include as due to medications taken for service-connected disabilities.  

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a low back disability, to include as secondary to residuals of laceration of the right posterior thigh.

4.  Entitlement to service connection for a right knee disability, to include as secondary to laceration of the right posterior thigh.

5.  Entitlement to service connection for an acquired psychiatric disorder other than 
schizophrenia, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1977 to October 1977 and with the United States Army Reserve from March 1978 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The January 2009 rating decision, in relevant part, denied entitlement to service connection for a right knee disability, a low back disability, a stomach disorder, and an acquired psychiatric disorder (to include PTSD but not to include schizophrenia).  He filed a notice of disagreement in January 2009.  He was issued a statement of the case in August 2009, and he filed a substantive appeal in September 2009.  

The claim of entitlement to a TDIU also arises from the January 2009 rating decision as part and parcel of an appealed claim of entitlement to an initial rating in excess of 30 percent for headaches.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  The Board notes that the headaches claim was denied in the Board's February 2014 decision and remand, and it is no longer on appeal.  The TDIU claim has not been resolved, however, and remains on appeal

The claim of entitlement to service connection for an acquired psychiatric disability expressly excludes consideration of entitlement to service connection for schizophrenia, as the Board declined to reopen that claim in its February 2014 decision.  

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In February 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.  

In a January 2015 rating decision, entitlement to service connection for internal bleeding due to medication was denied.  The Veteran was notified of this decision in a letter issued in February 2015.  A notice of disagreement was received in February 2016, a statement of the case was issued in May 2016, and a substantive appeal was received in June 2016.

The January 2015 rating decision also denied entitlement to a rating in excess of 30 percent for headaches.  In his February 2016 notice of disagreement, the Veteran objected to this denial and stated he was seeking a 50 percent rating.  In a May 2016 rating decision, the Veteran was granted an increased rating of 50 percent for headaches, effective April 24, 2014.  This decision constitutes a full grant of the benefit sought on appeal, and thus this issue is not on appeal.

The Board notes that more than 1,200 pages of medical records have been added to the claims file since the most recent supplemental statement of the case.  In April 2017, the Veteran's accredited representative submitted a form waiving initial review of this evidence by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for internal bleeding, to include as due to medications taken for service-connected disabilities.  On his June 2016 VA Form 9 substantive appeal to the Board, the Veteran requested that he be scheduled for a hearing before a Member of the Board by live videoconference.  The Veteran has not yet been scheduled for this hearing.  Therefore, it is necessary to remand the claim of entitlement to service connection for internal bleeding so that the Veteran may be scheduled for a videoconference hearing at his local RO.  

The Board finds that most of the remaining claims must be remanded in order to schedule the Veteran for new VA examinations.  

A letter sent to the Veteran in April 2014 in which he was informed that he would be scheduled for VA examinations, but not notifying him of when these examinations would take place, was returned as undeliverable.  This letter also notified the Veteran that, if he were to fail to report to these examinations, his claims will be rated based on the record, or even denied.  The record indicates that the Veteran was scheduled for examinations that were to occur on April 30, 2014, but he did not report.  In May 2014, following the date on which the VA examinations were scheduled to take place, this letter was remailed to the Veteran's updated address.  

In the February 2016 notice of disagreement for the internal bleeding claim, the Veteran's accredited representative noted that the Veteran had missed examinations because notices were sent to an address that was many years out of date.   

In the absence of copies of the examination notification letters themselves, it is unclear whether the letters were sent to the address that the Veteran had recently given VA.  However, the record does reflect that the Veteran did not receive the letter notifying him of the consequences of a failure to report for these examinations.  Moreover, an April 2016 Deferred Rating Decision expressly determined that the Veteran "has missed exams in the past due to address changes / unstable housing."  The record further indicates that the Veteran did report for a May 2016 examination in connection with his headaches claim, which is an indication of a willingness to report for examinations.  

Given that (1) the Veteran's housing situation seems to have stabilized (he appears to have been living at an address on [REDACTED] in [REDACTED] since at least August 2015), (2) he did, in fact, report to a May 2016 VA examination, and (3) the issues for which he did not report for examinations must otherwise be remanded, with some of these issues requiring clarification addenda, the Board finds it appropriate to give the Veteran another opportunity to report for these examinations.  Prior to the scheduling of these examinations, the Veteran should be sent a letter notifying him of the consequences of a failure to report for these examinations.

With respect to the claim of entitlement to service connection for a stomach disorder, the Board finds it necessary to remand this claim in order to obtain an addendum opinion that specifically addresses a relevant piece of evidence that was cited in the prior remand.  

Specifically, the record contains a June 1982 Prospect Heights Medical Center record, which is from approximately three months following the Veteran's separation from service, noting that the Veteran "is commonly afflicted with nausea in the morning hours after he has arised unless it is possible for him to have breakfast quite promptly."  It also references a condition from which he has "commonly" suffered, strongly suggesting that this condition did not first manifest recently following his separation from service.  This record was neither noted nor addressed in the April 2014 VA medical opinion, and it must be addressed in an addendum opinion.  In this regard, the Board notes that post-service the Veteran has been diagnosed as having gastroesophageal reflux disease.  Another medical opinion is needed which addresses all relevant evidence.

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability.  As noted in the Introduction, above, this claim excludes consideration of schizophrenia but includes consideration of whether service connection is warranted for PTSD.  At the time of the prior remand, the evidence reflected that the Veteran carries an Axis I diagnosis of pathological gambling in accordance with the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  Evidence added to the record includes a May 2011 record noting an Axis I diagnosis of PTSD.  The Board notes an opinion and multiple addenda have been solicited with respect to this claim, but that this claim, in particular, would benefit from an examiner having an opportunity to personally interview and examine the Veteran. 

The Board also finds it necessary to obtain an opinion with respect to the etiology of this and any other psychiatric disability (other than schizophrenia).  On remand, the examiner is asked to review the expanded record and to diagnose any current acquired psychiatric disability and provide an etiology opinion as to that diagnosis.  

As noted in the prior remand, the Veteran contends that he did not have a gambling addiction until he was stationed in West Germany and began gambling.  On remand, an opinion should be obtained regarding the relationship between this disorder, or any other psychiatric disability for which the Veteran may be diagnosed.

In addition, the Veteran was scheduled for examinations to determine the nature and etiology of any current low back and right knee disabilities.  As noted above, the Veteran did not report for these examinations, and there are indications of record that the Veteran was not provided proper notice of the scheduling of these examinations themselves or of the consequences of any failure to report for such examinations.  Therefore, the Board finds it necessary to remand these issues so that proper examinations may be scheduled for the Veteran and that he be provided proper notice.  

Next, the Board notes that, in April 2016 submissions, the Veteran's attorney contends that VA's duty to assist has not been exhausted with respect to in-service psychiatric hospitalization records from Landstuhl Mental Health and/or US Army Hospital, Landstuhl, Germany, dated 1980 and/or 1981.  On remand, request these records through the National Personnel Records Center (NPRC) using the proper Personnel Information Exchange (PIES) codes for inpatient treatment and for psychiatric treatment, as these two types of records are often kept separately.  Take all further steps that are necessary in light of any responses that are received.  

Finally, the Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  Therefore, the Board must defer adjudication of the TDIU claim until the development of the other claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested Board videoconference hearing at his local RO with respect to the claim of entitlement to service connection for internal bleeding, to include as due to medications taken for service-connected disabilities.  Appropriate notification should be given to the Veteran and his attorney, and such notification should be documented and associated with the Veteran's claims folder.  

2.  Request psychiatric hospitalization records from Landstuhl Mental Health and/or US Army Hospital, Landstuhl, Germany, dated 1980 and/or 1981 through the appropriate source, to include the National Personnel Records Center (NPRC).  Appropriate PIES codes for inpatient treatment and for psychiatric treatment should be used.  Take all further steps that are necessary in light of any responses that are received.  

3.  The Veteran should be provided proper notice at his current address (on [REDACTED] in [REDACTED] at the time of this remand) that he will be scheduled for VA examinations in connection with the stomach, psychiatric, low back, and right knee claims that are being remanded herein.  He should be notified of the consequences of a failure to report for any examination that is scheduled in connection with any of these claims.  38 C.F.R. § 3.655 (b) (2016).

4.  Associate with the claims file copies of any examination notice letters that are issued in connection with the claim.

5.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current stomach disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any stomach pathology found and should diagnose any current relevant disabilities.  As to any stomach disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability, including a prior diagnosis of GERDs, had its onset in service or is otherwise related to any incident of service.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.  In addition to discussing the Veteran's complaints of stomach problems after service, the rationale must include a discussion of the Veteran's claimed stomach complaints in service; as well as the June 1982 Prospect Height Medical Center record from shortly following the Veteran's separation from service showing that the Veteran was commonly afflicted with nausea if he did not eat breakfast promptly.

6.  Arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of a psychiatric disorder other than schizophrenia, to include PTSD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  If the Veteran does not report for a scheduled examination, the claims file should be sent to an appropriate VA examiner and an opinion should be obtained with respect to the following:

The Veteran should note that any failure to report to the examination could result in a denial of the claim based on not having the necessary information to substantiate the claim.

The examiner should identify all psychiatric disorders other than schizophrenia that the Veteran has experienced at any point since this claim was filed in October 2006.  The Board specifically notes that the Veteran has been diagnosed with PTSD by his VA treatment providers, to include in a May 2011 record.

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder other than schizophrenia, to include PTSD and a gambling disorder that the Veteran has had at various points during the course of this appeal, was incurred in service or is related to a disease, event, or injury which is related to service.
 
The examiner should expressly state whether or not the Veteran has a diagnosis of PTSD.  If the Veteran is determined to have suffered from PTSD at any point since October 2006, the examiner should identify any in-service stressors that are related to the diagnosis of PTSD.  All opinions expressed must be accompanied by a complete rationale.

The examiner should also provide an opinion concerning the relationship if, any, between the Veteran's gambling addiction and any diagnosed psychiatric disability. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.  

7.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current low back disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current relevant disabilities.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such back disability had its onset in service or is otherwise related to any incident of service.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment (i.e. suffering a muscle strain in 1979 when shoveling snow and reinjuring the back when falling on ice), as well as the Veteran's August 1982 statement concerning having suffered an in-service back injury.  

Any opinion expressed must be accompanied by a complete rationale.  The rationale should include a discussion of the Veteran's claimed back injuries in service.

8.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current right knee disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current relevant disabilities.  As to any pertinent right knee disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service or is otherwise related to any incident of service.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.  

9.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above and re-adjudicate the claims, to include the claim of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




